THE COURT
(DUCKETT; Circuit Judge; absent)
gave the instruction prayed by Mr. Jones, and refused to give that prayed by Mr. Swann and Mr. Lee, because the evidence did not justify an inference by the-jury, that the plaintiff was not the- owner of' the vessel at the time of paying the- defendant’s drafts, nor that the orders were drawn on the personal credit of the defendant; nor that there was any understanding by the plaintiff and defendant that the plaintiff was to be reimbursed out of the freight.
*283Verdict for the defendant. The plaintiff took a bill of exceptions, but did not prosecute a writ of error.